Exhibit 10.2
DIGITILITI, INC.
2010 Long-Term Incentive Plan
INCENTIVE STOCK OPTION AGREEMENT

     
OPTIONEE:
  [                                        ]
 
   
GRANT DATE:
  [                                        ]
 
   
NUMBER OF OPTION SHARES:
  [                                        ]
 
   
EXERCISE PRICE PER SHARE:
  $ [                    ] per Share
 
   
EXPIRATION DATE:
  [                                        ]

THIS AGREEMENT is made as of the Grant Date set forth above by and between
Digitiliti, Inc., a Delaware corporation (the “Company”), and the Optionee named
above, who is an employee of the Company or an Affiliate of the Company (the
“Optionee”).
The Company desires, by affording the Optionee an opportunity to purchase shares
of its Common Stock, par value $0.001 per share (the “Common Stock”), as
hereinafter provided, to carry out the purpose of the Digitiliti, Inc. 2010
Long-Term Incentive Plan (the “Option Plan”). Any capitalized term used herein
that is not expressly defined herein shall have the meaning ascribed to it in
the Option Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties hereby agree as
follows:
1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock set forth above (the “Option Shares”) (such number being
subject to adjustment as provided in Section 11 hereof) on the terms and subject
to the conditions set forth in this Agreement. This Option is intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2. Purchase Price. The per share purchase price of the Option Shares shall be
the Exercise Price Per Share set forth above (such Exercise Price Per Share
being subject to adjustment as provided in Section 11 hereof).
3. Term and Exercise of Option.
(a) The term of this Option shall commence on the Grant Date set forth above and
shall continue until the Expiration Date set forth above, unless earlier
terminated as provided herein.
(b) Subject to the earlier termination of this Option pursuant to its terms and
to the terms of the Plan, this Option shall vest and become exercisable as
follows but only if the Optionee then is an employee of the Company or an
Affiliate: [describe vesting schedule].

 

 



--------------------------------------------------------------------------------



 



(c) To exercise this Option, the Optionee shall give written notice to the
Company, to the attention of its Chief Executive Officer or other designated
agent, in substantially the form attached hereto as Exhibit A, and the Optionee
shall deliver payment in full for the Option Shares with respect to which this
Option is then being exercised, as provided in Section 4(a) below, as well as
the original Option.
(d) Neither the Optionee nor the Optionee’s legal representatives, as the case
may be, will be, or will be deemed to be, a holder of any Option Shares for any
purpose unless and until certificates for such Option Shares are issued to the
Optionee or the Optionee’s legal representatives under the terms of the Option
Plan.
4. Limitations on Exercise of Option.
(a) The exercise of this Option will be contingent upon receipt of the full
Exercise Price of such Option Shares. Payment of the Exercise Price shall be
made in cash or by a certified or cashier’s check. However, in its sole
discretion, the Company may accept previously acquired shares of Common Stock of
the Company that have been owned by the Optionee for at least six (6) months,
which shares have an aggregate Fair Market Value on the date of exercise which
is not less than the total Exercise Price, or shares of Common Stock issuable
upon the exercise of this Option, or a combination of cash and such shares of
Common Stock, in payment of the Exercise Price. No Option Shares will be issued
until full payment therefor has been made and the Optionee has executed any and
all agreements that the Company may require the Optionee to execute.
(b) The issuance of Option Shares upon the exercise of this Option shall be
subject to all applicable laws, rules, and regulations. If, in the opinion of
the Board of Directors of the Company or a Committee of the Board of Directors,
(i) the listing, registration or qualification of the Option Shares upon any
securities exchange or under any state or federal law, (ii) the consent or
approval of any regulatory body, or (iii) an agreement of the Optionee with
respect to the disposition of the Option Shares, is necessary or desirable as a
condition to the issuance or sale of the Option Shares, this Option shall not be
exercised and/or the Option Shares shall not be sold unless and until such
listing, registration, qualification, consent, approval or agreement is effected
or obtained in form satisfactory to the Board of Directors or the Committee.
5. Nontransferability of Option. This Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution, and during
the lifetime of the Optionee, this Option shall be exercisable only by the
Optionee.
6. Termination of Employment for “Cause”. Upon termination of the Optionee’s
employment with the Company or an Affiliate for “cause” (as “cause” is
determined in the sole discretion of the Board or the Committee), this Option
shall automatically terminate and be immediately forfeited, whether or not
vested, and neither the Optionee nor the Optionee’s heirs, personal
representatives, successors or assigns shall have any rights with respect to
this Option.
7. Termination of Employment Not for “Cause”. Upon termination of the Optionee’s
employment with the Company or an Affiliate not for “cause” (as “cause” is
determined in the sole discretion of the Board or the Committee), the Optionee
shall have the shorter of ninety (90) days after such termination or until the
Expiration Date to exercise any portion of the Option that was vested on such
termination date, but the unvested portion of the Option shall automatically
terminate and be immediately forfeited, and neither the Optionee nor any of the
Optionee’s heirs, personal representatives, successors or assigns shall have any
rights with respect to such unvested portion of the Option.

 

2



--------------------------------------------------------------------------------



 



8. Termination of Employment due to Disability of Optionee. Upon termination of
the Optionee’s employment with the Company or an Affiliate due to Optionee’s
disability (as “disability” is determined in the sole discretion of the Board or
the Committee), the Optionee shall have the shorter of one (1) year after such
termination or until the Expiration Date to exercise any portion of the Option
that was vested on such termination date, but the unvested portion of the Option
shall automatically terminate and be immediately forfeited, and neither the
Optionee nor any of the Optionee’s heirs, personal representatives, successors
or assigns shall have any rights with respect to such unvested portion of the
Option.
9. Termination of Employment due to Death of Optionee. If the Optionee dies
while employed by the Company or an Affiliate, this Option may be exercised to
the same extent that the Optionee would have been entitled to exercise it at the
date of death and may be exercised within a period of one (1) year after the
date of death, but in no case later than the Expiration Date set forth above. In
such event, this Option shall be exercisable only by the executors or
administrators of the Optionee or by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or the laws
of descent and distribution. Any portion of an Option that is not exercisable at
the time of an Optionee’s death shall automatically terminate.
10. No Right to Continued Employment. This Option will not confer upon the
Optionee any right with respect to continuance of employment by the Company or
an Affiliate of the Company, nor will it interfere in any way with the Company’s
right or the Affiliate’s right to terminate the Optionee’s employment at any
time.
11. Adjustments. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend, stock split, reverse stock split,
reclassification, combination, exchange of shares, or other similar
recapitalization of the Company, there shall be an appropriate and proportionate
adjustment to the number of Option Shares and the per share Exercise Price Per
Share hereunder so that the Optionee then shall receive for the aggregate
Exercise Price paid by the Optionee upon exercise of this Option the number of
shares the Optionee would have received if this Option had been exercised before
such recapitalization event occurred. No adjustment shall be made under this
Section 11 upon the issuance by the Company of any warrants, rights, or options
to acquire additional Common Stock or of securities convertible into Common
Stock unless such warrants, rights, options or convertible securities are issued
to all of the Company’s shareholders on a proportionate basis.
12. Effect of Certain Transactions. Notwithstanding any provision in this Option
to the contrary, immediately before the effective time of any of the events
described in Sections 12(a) through (d) below, the portion of this Option that
is not vested shall immediately and automatically vest and, to the extent not
exercised, the Option shall be automatically converted into an Option to acquire
the kind and amount of shares of stock or other securities or property that the
Optionee would have owned or have been entitled to receive immediately after the
occurrence of the event, had the Option been exercised in full immediately
before the effective time of such event; provided, however, that the Expiration
Date of the Option shall remain unchanged, and, in any such case, appropriate
adjustment shall be made in the application of the provisions of this Option
with respect to the rights and interests thereafter of the Optionee, to the end
that the provisions set forth in this Option shall thereafter correspondingly be
made applicable, as nearly as may reasonably be, in relation to any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Option:
(a) The sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company,

 

3



--------------------------------------------------------------------------------



 



(b) The approval by the Company’s shareholders of any plan or proposal for the
liquidation or dissolution of the Company;
(c) Any person or entity becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the outstanding securities of the Company ordinarily having the
right to vote at elections of directors who were not beneficial owners of at
least fifty percent (50%) of such combined voting power as of the date the
Company’s Board of Directors adopted the Option Plan, and
(d) A merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation have, solely on account of ownership of securities of
the Company at such time, “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) immediately following the effective date of such merger or
consolidation of securities of the surviving company representing less than
fifty percent (50%) of the combined voting power of the surviving corporation’s
then outstanding securities ordinarily having the right to vote at elections of
directors.
Notwithstanding any provision in the Option Plan or this Option Agreement to the
contrary, the Board of Directors or the Committee shall not have the power or
right, either before or after the occurrence of an event described in
subparagraph (a) through (d) above, to rescind, modify or amend the provisions
of this Section 12 without the consent of the Optionee.
13. Limitation on Payments and Benefits. Notwithstanding anything in this
Agreement to the contrary, if any of the payments or benefits to be made or
provided in connection with this Agreement, together with any other payments,
benefits or awards which you have the right to receive from the Company, or any
corporation which is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member (“Affiliate”), constitute an “excess parachute payment” (as
defined in Section 280G(b) of the Code), such payments, benefits or awards to be
made or provided in connection with this Agreement, or any other agreement
between you and the Company or its Affiliates, may be reduced, eliminated,
modified or waived to the extent necessary to prevent all, or any portion, of
such payments, benefits or awards from becoming “excess parachute payments” and
therefore subject to the excise tax imposed under Section 4999 of the Code. The
Optionee will have the sole right and discretion to determine whether the
payments, benefits or awards to be made or provided in connection with this
Agreement, or any other agreement between the Optionee and the Company, should
be reduced, whether or not such other agreement with the Company or an Affiliate
expressly addresses the potential application of Section 280G or Section 4999 of
the Code (including, without limitation, that “payments” under such agreement be
reduced). The Optionee will also have the right to designate the particular
payments, benefits or awards that are to be reduced, eliminated, modified or
waived; provided that no such adjustment will be made if it results in
additional expense to the Company in excess of expenses the Company would have
experienced if no adjustment had been made. The determination as to whether any
such decrease in the payments or benefits is necessary must be made in good
faith by legal counsel or a certified public accountant selected by you and
reasonably acceptable to the Company, and such determination will be conclusive
and binding upon you and the Company. The Company will pay or reimburse you on
demand for the reasonable fees, costs and expenses of the counsel or accountant
selected to make the determinations under this Section 13.
14. Interpretation. The interpretation and construction of any provision of the
Option Plan and this Option shall be made by the Board of Directors or the
Committee and shall be final, conclusive and binding on the Optionee and all
other persons.

 

4



--------------------------------------------------------------------------------



 



15. Definitions; Option Plan Governs. This Option is in all respects subject to
and governed by all of the provisions of the Option Plan.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by its duly authorized officer as of the Grant Date set forth
above.

                  COMPANY:    
 
  Digitiliti, Inc.    
 
           
 
  By        
 
           
 
      [Name of Officer of the Company]    
 
      Its: [Title]    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF
STOCK OPTION
TO:
FROM:
DATE:
RE:        Exercise of Stock Option
I hereby exercise my option to purchase _________ shares of Common Stock at
$________ per share (total exercise price of $_____). This notice is given in
accordance with the terms of my Incentive Stock Option Agreement (“Agreement”)
dated  _____. The option price and vested amount is in accordance with
Sections 2 and 3 of the Agreement.
Check one:

     
o
  Enclosed is cash, or a cashier’s or certified check payable to Digitiliti,
Inc. for the total exercise price of the shares being purchased.
 
   
o
  Attached is a certificate(s) for _________ shares of common stock duly
endorsed in blank and surrendered for the exercise price of the shares being
purchased.*

      *   The use of this alternative is subject to the approval of Digitiliti,
Inc.

Please prepare the stock certificate in the following name(s):
Sincerely,

     
 
(Signature)
   
 
   
 
(Print or Type Name)
   

Letter and consideration
received on                                          
(effective date of exercise)

 

